*39MEMORANDUM BY THE COURT
The plaintiff seeks to recover for failure of the defendant to accept certain additional ranges. It appears that there was a contract between the parties whereby the plaintiff was to deliver 185 steel ranges to the Government. It was while this contract was in process of performance that the agent of the Government called upon plaintiff to know the price at which it could furnish some additional ranges. While plaintiff stated the price, it does not appear that the matter was ever concluded by an order for the ranges. They were not ordered; they were not shipped or delivered. There was no agreement between the parties that they should be shipped.
Graham, Judge,
took' no part in the decision of this case.